DETAILED ACTION
	The following is a response to the amendment filed 8/27/2021 which has been entered.
Response to Amendment
	Claims 1-6, 8 and 10-19 are pending in the application. Claims 7 and 9 are cancelled and claims 18 and 19 are new.
	-The objection to the specification has been withdrawn due to applicant amending the abstract accordingly.
	-The 112(b) rejection has been withdrawn due to applicant amending claims 13, 14, 16 and 17 accordingly. 
	-The 102 and 103 rejections have been withdrawn due to applicant amending claims 1 and 14 with limitations not disclosed by the prior art of record used in the rejections.
Allowable Subject Matter
Claims 1-6, 8 and 10-19 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Diana Pisani on 9/9/21.
The application has been amended as follows:


The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 1) a method of controlling an engine of a vehicle having a stop-in-gear stop-start system having a manual transmission having at least one in-gear position; a clutch interposed between the engine and the transmission and being operable in: a fully engaged clutch configuration in which the engine is driveably connected to the transmission by the clutch for the transfer of torque; a partially engaged clutch configuration in which the engine is partially connected to the transmission in which the clutch has a limited torque transfer capacity; and a fully disengaged clutch configuration in which the engine is not driveably connected to the transmission; a driver-operable clutch pedal operably connected to the clutch for selecting the clutch configuration and movable between: a depressed position in which the clutch is in the fully disengaged configuration; a released position in which the clutch is in the fully engaged configuration; and a pressed position, intermediate the depressed and released positions, in which the clutch is in the partially engaged configuration; a brake applicable to exert a braking torque to impede movement of the vehicle; a clutch pedal sensor operable to measure a parameter indicative of clutch pedal position and/or movement; a brake sensor operable to measure a parameter indicative of brake application; a transmission sensor operable to measure a parameter indicative of the transmission position; and a control module having the method of determining that the  and, while the brake is applied and the transmission is in the in-gear position, the module causes the engine to start in response to detecting movement of the clutch pedal towards the released position based on an output from the pedal sensor, wherein detecting movement of the clutch pedal towards the released position is comparing the clutch pedal position, determined based on the output from the pedal sensor, to a previous clutch pedal position, and determining that a difference between the clutch pedal position and the previous position exceeds a threshold and in combination with the limitations as written in claim 1.
-(as to claim 13) a control module for controlling an engine of a vehicle having a stop- in-gear stop-start system, the control module being configured to determine, based on an output from a brake sensor, that a brake of the vehicle is being applied, and, based on an output from a transmission sensor of the vehicle, that a transmission is in an in-gear position; and while the brake is applied and the transmission is in the in-gear position, causing the engine to start in response to detecting movement of a clutch pedal towards a released position based on an output from a clutch pedal sensor, wherein detecting movement of the clutch pedal towards the released position is comparing a clutch pedal position, determined based on the output from the pedal sensor, to a previous clutch pedal position, and determining that a difference between the clutch pedal position and the previous position exceeds a threshold and in combination with the limitations as written in claim 13.
and while the brake is applied and the transmission is in the in-gear position, cause the engine to start in response to detecting movement of the clutch pedal towards the released position based on an output from the pedal sensor, wherein detecting movement of the clutch pedal towards the released position is comparing a clutch pedal position, determined based on the output from the pedal sensor, to a previous clutch pedal position and determining that a difference between the clutch pedal position and the previous position exceeds a threshold and in combination with the limitations as written in claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093.  The examiner can normally be reached on Monday through Friday; 8:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        September 9, 2021